Citation Nr: 0001106	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-09 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1996.  The immediate 
cause of death as indicated on the State of Florida death 
certificate was congestive heart failure due to (or as a 
consequence of) Waldenstrom's macroglobulinemia due to (or as 
a consequence of) aortic valve replacement due to (or as a 
consequence of) coronary artery disease.  

2.  The evidence shows that neither Waldenstrom's 
macroglobulinemia (a leukemia- like disorder) nor a heart 
disorder was incurred either in-service or within a one year 
presumptive period from the date of the veteran's separation 
from service. 

3.  The evidence shows that there is not a nexus between any 
in-service injury or disease and the veteran's cause of 
death.

4.  The veteran was not service-connected for any 
disabilities prior to his death.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death  is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's service medical 
records are not available and are presumed destroyed in a 
1973 fire at the National Personnel Records Center in St. 
Louis.  The RO has undertaken efforts to obtain the veteran's 
service medical records, all essentially without success.  
See VA Form 21-301 (Request for Information) dated June 13, 
1997 and letters to the claimant, dated August 21, 1997, and 
October 20, 1997.  As a result, the Board acknowledges that 
its obligation to explain its findings and conclusions is 
heightened and it will apply a more liberal approach to 
weighing evidence.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).  Therefore, in the present case, the 
Board finds that the veteran's death from, inter alia, 
Waldenstrom's macroglobulinemia, is sufficient evidence of a 
current disability.  

As stated above, the second element of a well grounded claim 
requires evidence of an in-service occurrence or aggravation 
of a disease or injury or, under the presumptive service 
connection provisions of 38 C.F.R. § 3.307, evidence of the 
manifestation of a disease within one year from the veteran's 
separation from service.  The appellant contends that the 
veteran's World War II exposure to toxic chemicals in 
carrying out his duties as a light mortar squad leader in the 
European Theater of Operations caused him to contract 
Waldenstrom's macroglobulinemia, a plasma cell dyscrasia 
resembling leukemia.  Unfortunately for the claimant, unlike 
the herbicide exposure presumptive service connection 
provisions contained in 38 C.F.R. §§  3.307(a)(6) and 
3.309(e) that pertain to veterans of the war in the Republic 
of Vietnam, mere exposure to a particular toxic chemical and 
the later diagnosis of a specified disease is not enough to 
prove an in-service occurrence of a disease in this case.  
The claimant must provide medical evidence that the disease 
actually manifested either in-service or within a one year 
presumptive period following the veteran's separation from 
service.  There is no such evidence in this case.  The 
evidence instead indicates that the veteran was first 
diagnosed with Waldenstrom's macroglobulinemia "a few years 
prior to his demise" in 1996 according to a letter from his 
physician, Dr. Iyengar, dated March 1997.  Dr. Iyengar's 
statement means that the veteran was not diagnosed with 
Waldenstrom's macroglobulinemia until at least 40 years after 
his separation from service.  Alternatively, the appellant 
does not contend and the evidence does not show that the 
veteran was diagnosed with a heart disorder either in-service 
or within one year following his separation from service.  
Absent medical evidence that the veteran was diagnosed with 
either Waldenstrom's macroglobulinemia or a heart disorder 
either in-service or within a one year presumptive period, 
the Board must find that the appellant's claim for service 
connection for the cause of the veteran's death is not well 
grounded.   

Notwithstanding the above analysis, the appellant's claim 
also fails because it cannot satisfy the third element of a 
well grounded claim -- medical evidence of a nexus between an 
in-service injury or disease and the veteran's cause of 
death.  The claimant proffers the March 1997 letter from Dr. 
Iyengar as evidence of a link between the veteran's exposure 
to toxic gas and the cause of his death.  Dr. Iyengar's 
letter states in relevant part as follows:  "There are no 
known causes for this bone marrow neoplastic disorder like it 
is for any other malignant condition.  However, there have 
been links between exposure to certain chemicals and bone 
marrow disorders.  In the broad sense, it probably does have 
an implication in the etiology of this patient's condition."  
An April 1998 letter from the RO to Dr. Iyengar sought 
clarification of her statements in the March 1997 letter and 
also requested copies of the veteran's medical records.  In a 
reply letter dated May 1998, Dr. Iyengar wrote, "My letter 
dated March 13, 199[7] only speculates that the chemical 
exposure [the veteran] might have had as a veteran could have 
been the cause of his bone marrow problem but I cannot state 
that it was."  Mere speculation as to the nexus of an in-
service injury or disease and a veteran's cause of death, 
even by a qualified doctor, is insufficient to well ground a 
claim.  See Bloom v. West, 12 Vet. App. 185 (1999).  
Accordingly, the Board finds in this case that the causal 
nexus requirement of a well grounded claim has not been 
satisfied.  

The Board notes that the veteran was not service connected 
for any disabilities prior to his death.

In view of the foregoing, it must be concluded that the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.312 (1999).  The 
Board must again point out that its duty to assist the 
appellant in the development of her claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board also notes 
that the appellant is free to submit new and material 
evidence, and reopen her claim for service connection for the 
cause of the veteran's death, at any time.  



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

